J-A23026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDWARD BRIAN YATES                         :
                                               :
                       Appellant               :   No. 1016 EDA 2019

        Appeal from the Judgment of Sentence Entered February 28, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0001238-2018


BEFORE:      KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                          Filed: November 19, 2020

        Appellant Edward Brian Yates appeals from the judgment of sentence

imposed following his bench trial convictions for possession of a controlled

substance (possession) and possession with intent to distribute (PWID).1

Appellant challenges the sufficiency of the evidence supporting both

convictions. We affirm.

        The trial court summarized the facts of this matter as follows:

        On August 3, 2017, around 3:45 PM, Officer Joseph McCauley set
        up a plainclothes surveillance at 18th Street and Tioga Street to
        observe three (3) males, [Appellant], and two alleged co-
        defendants, Kaleal Neal [(co-defendant Neal)] and Rasul Brooks
        [(co-defendant Brooks)] outside of 3504 North 18[th] Street.
        Shortly after setting up his surveillance, Officer McCauley saw a
        woman walk up to the three males, briefly speak with them, and
        then hand United States currency (“currency”) to [Appellant].
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   35 P.S. § 780-113(a)(16) and (a)(30), respectively.
J-A23026-20


     After Appellant accepted the money, [co-defendant Brooks] went
     behind the steps into Apartment A, for about 15-30 seconds and
     upon his return, [co-defendant Brooks] handed an item to the
     woman in a closed fist to open hand.

     Around 3:50 PM, Officer McCauley observed a man walk up to the
     trio of men, briefly speak with them, and then hand over currency
     to [Appellant]. After [Appellant] had accepted the man’s money,
     [Appellant] went up the steps into Apartment C, for about 30
     seconds and then return[ed] with an item that he passed to the
     man who had given him money.

     Later, around 4:10 PM, another man, [Kristin Eldridge], walked
     over to [Appellant] and the two other men, briefly spoke to the
     trio, and then handed currency to [Appellant]. After [Appellant]
     accepted the man’s money, [co-defendant Neal] again entered
     Apartment A, for a couple of minutes and return[ed] with some
     items that he then handed over to Eldridge. Eldridge was stopped
     shortly afterward by a backup police officer in full uniform and
     marked car.

     At 4:30 PM, a man, Anthony Hightower, walked over to
     [Appellant], [co-defendant Neal], and [co-defendant Brooks],
     engaged in a brief conversation, and then proceeded to hand
     currency to [Appellant].     After accepting the money from
     Hightower, [Appellant] again went up the steps into Apartment C
     and upon his return handed items to Hightower. [Appellant] then
     returned to Apartment C. Shortly after leaving, Hightower was
     stopped at 2600 North 17th Street, about one and a half blocks
     over from 18th Street and Tioga Street, the location of the
     transaction. Hightower was stopped by Officer Nathaniel Harper
     based on information Officer Harper had received from Officer
     McCauley. Hightower surrendered four yellow-tinted zip-lock
     packets, filled with an off-white chunky substance, later tested
     and determined to be cocaine.

     At about 4:35 PM, Officer McCauley observed two men, Shawn
     Thomas and Daryl Cherry engage [co-defendant Neal] and [co-
     defendant Brooks] in a brief conversation and then proceed to
     hand currency to [co-defendant Neal]. [Co-defendant Brooks]
     proceeded to enter Apartment A and returned with items which he
     handed to Thomas and Cherry. After the items had been passed
     to Thomas and Cherry, [Appellant] exited Apartment C. [Co-
     defendant Neal] handed [Appellant] the money which he has



                                   -2-
J-A23026-20


        received from Thomas and Cherry. [Appellant] then entered a
        vehicle, and proceeded to leave eastbound on Tioga Street.

        Around 4:40 PM, Officer Nelson Villalta observed [Appellant] enter
        a property at 1601 West Tioga Street and remain there for a
        couple of minutes. Based on information Officer Villalta received
        from Officer McCauley, Officer Villalta arrested [Appellant] as he
        was leaving the property. Officer Villalta recovered $90 (four $20
        bills, one $5 bill, and five $1 bills) from [Appellant]’s sweatpants
        pocket.

        Sometime later on the same day, Officer Christopher Purnell
        obtained a signed consent to search Apartment A and Apartment
        C located at 3504 North 18th Street. Officer Purnell recovered
        one clear bag with 25 purple jars with purple lids and 5 green jars
        with green lids, later tested and determined to be marijuana, from
        Apartment A’s rear bedroom. Officer Purnell recovered $462
        (twenty $20 bills, four $10 bills, three $5 bills, and seven $1 bills),
        one clear bag containing 10 yellow packets of cocaine, and
        [Appellant]’s photo identification card from the kitchen area of
        Apartment C.

Trial Ct. Op., 6/4/19, at 1-3 (record citations omitted).

        On February 16, 2018, the Commonwealth filed a criminal information

charging Appellant with one count of each possession, PWID, and conspiracy.2

See Criminal Information, 2/16/18. On February 28, 2019, following a bench

trial, the trial court found Appellant guilty of possession and PWID. That same

day, the trial court sentenced Appellant to four years’ probation for PWID.3

See Sentencing Order, 2/28/19.


____________________________________________


2   18 Pa.C.S. § 903.

3 Appellant’s possession charge merged with his PWID conviction at
sentencing.




                                           -3-
J-A23026-20



       Appellant filed a timely notice of appeal on March 5, 2019. On February

28, 2020, following a remand by this Court,4 Appellant filed a timely Pa.R.A.P.

1925(b) statement challenging, inter alia, the sufficiency of the evidence

supporting his convictions for possession and PWID. Appellant’s Rule 1925(b)

Statement, 2/28/20, at 1.          The trial court issued a Rule 1925(a) opinion

addressing the sufficiency of the evidence supporting Appellant’s convictions.

       On appeal, Appellant raises the following question for our review: “Was

the evidence sufficient to sustain the verdict?” Appellant’s Brief at 4.

       Appellant challenges the sufficiency of the evidence supporting his

convictions for possession and PWID.             Specifically, he argues that the

Commonwealth failed to prove the elements of possession and intent.

       With respect to possession, Appellant argues that the Commonwealth

failed to establish “actual possession[,] because the police officers did not

recover a controlled substance from [Appellant]’s person.”          Id.    Further,

Appellant argues that the record does not support a finding of constructive

possession because “the evidence was insufficient to connect him to the . . .

specific room or areas where the drugs were kept.” Id. at 11. Specifically,

Appellant asserts that officers “did not recover [Appellant’s] clothing, other
____________________________________________


4 On November 18, 2019, this Court dismissed Appellant’s appeal after trial
counsel failed to file a brief. We subsequently reinstated Appellant’s direct
appeal and remanded the matter to the trial court for new counsel. New
counsel filed a petition for remand seeking leave to file a new Rule 1925(b)
statement, which this Court granted. The trial court declined to issue a new
Rule 1925(a) opinion, noting that its original opinion fully addressed the claims
Appellant raises on appeal.


                                           -4-
J-A23026-20



belongings, or mail, including rent or utility receipts, from the apartment.

Thus, other than an identification card for which the Commonwealth elicited

scant testimony, there was no objective evidence to show [Appellant] had any

connection with the apartment.” Id. Additionally, Appellant claims that there

was insufficient evidence to prove that he participated in any drug-related

activity, as Officer McCauley did not describe the specific items exchanged by

Appellant or otherwise describe why he believed that Appellant’s conduct was

unlawful. Id.

      Appellant   also   argues   that    there   was   insufficient   evidence   to

demonstrate that he intended to distribute a controlled substance. Id. at 14.

He argues that Officer McCauley’s testimony was too vague to establish that

Appellant was the individual who handed an item to Hightower in exchange

for currency. Id. at 13. Appellant further claims that, even if Officer McCauley

properly identified Appellant, Officer McCauley “could not identify the color,

size, or shape of whatever [Appellant] handed to Hightower” and did not

explain why, based on his training and experience as a police officer, he

believed that Appellant was specifically engaged in a drug transaction. Id. at

14.

      The Commonwealth responds that the “evidence was sufficient to prove

that [Appellant] actually possessed the drugs he sold to Hightower, and

constructively possessed the other cocaine in Apartment C.” Commonwealth’s

Brief at 10.    The Commonwealth emphasizes that, in addition to Officer

McCauley’s observations of Appellant, the police also recovered several items

                                         -5-
J-A23026-20



from Apartment C, including “over $400 [in] cash, [Appellant’s] photo ID, and

cocaine   in    the   same     yellow-tinted        zip-lock    packets   recovered       from

[Appellant’s]    customer         moments      after    their    observed       hand-to-hand

transaction     (which   itself    followed    [Appellant’s]      entry   into    the     same

apartment)—was        wholly      sufficient   to    prove      [Appellant’s]    actual    and

constructive possession of cocaine.” Id. at 11.

      Regarding intent, the Commonwealth asserts that “[i]t is readily

apparent from the record and the [o]pinion of the trial court, which was the

fact-finder, that Officer McCauley identified [Appellant] as the seller.” Id. at

12-13.    The Commonwealth also argues that the officer’s observations of

Appellant accepting money from multiple individuals in exchange for small

items, coupled with the identical packaging of the cocaine surrendered by

Hightower and the cocaine found in Apartment C, was sufficient to prove that

Appellant intended to distribute narcotics. Id. at 14.

      In reviewing a challenge to the sufficiency of the evidence, our standard

of review is as follows:

      Because a determination of evidentiary sufficiency presents a
      question of law, our standard of review is de novo and our scope
      of review is plenary. In reviewing the sufficiency of the evidence,
      we must determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      [T]he facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. It is within the
      province of the fact-finder to determine the weight to be accorded
      to each witness’s testimony and to believe all, part, or none of the
      evidence. The Commonwealth may sustain its burden of proving


                                            -6-
J-A23026-20


      every element of the crime by means of wholly circumstantial
      evidence. Moreover, as an appellate court, we may not re-weigh
      the evidence and substitute our judgment for that of the fact-
      finder.

Commonwealth v. Palmer, 192 A.3d 85, 89 (Pa. Super. 2018) (citation

omitted), appeal denied, 204 A.3d 924 (Pa. 2019).

      In drug possession cases, the Commonwealth must prove that a

defendant knowingly or intentionally possessed a controlled substance. See

35 P.S. § 780-113(a)(16); see also Commonwealth v. James, 46 A.3d 776,

780 (Pa. Super. 2012) (requiring the defendant present “credible evidence of

authorization” before burden shifts to the Commonwealth to prove lack

thereof).   Possession can be established by “proving actual possession,

constructive possession, or joint constructive possession.” Commonwealth

v. Parrish, 191 A.3d 31, 36 (Pa. Super. 2018) (citation and quotation marks

omitted), appeal denied, 202 A.3d 42 (Pa. 2019).

      Where a defendant is not in actual possession of the prohibited
      items, the Commonwealth must establish that the defendant had
      constructive possession to support the conviction. Constructive
      possession is a legal fiction, a pragmatic construct to deal with the
      realities of criminal law enforcement.           We have defined
      constructive possession as conscious dominion, meaning that the
      defendant has the power to control the contraband and the intent
      to exercise that control. To aid application, we have held that
      constructive possession may be established by the totality of the
      circumstances.

      It is well established that, as with any other element of a crime,
      constructive possession may be proven by circumstantial
      evidence. In other words, the Commonwealth must establish
      facts from which the trier of fact can reasonably infer that the
      defendant exercised dominion and control over the contraband at
      issue.


                                      -7-
J-A23026-20



Id. at 36-37 (citations, brackets, and quotation marks omitted).

      “[T]he power and intent to control the contraband does not need to be

exclusive to the defendant,” as “constructive possession may be found in one

or more actors where the item [at] issue is in an area of joint control and

equal access.” Commonwealth v. Vargas, 108 A.3d 858, 868 (Pa. Super.

2014) (en banc) (citation omitted).

      For the Commonwealth to prove constructive possession where
      more than one person has access to the contraband, the
      Commonwealth must introduce evidence demonstrating either
      [the defendant’s] participation in the drug related activity or
      evidence connecting [the defendant] to the specific room or areas
      where the drugs were kept. However, [a]n intent to maintain a
      conscious dominion may be inferred from the totality of the
      circumstances . . . . [and] circumstantial evidence may be used to
      establish a defendant’s possession of drugs or contraband.

Id. (citations and quotation marks omitted).

      “To sustain a conviction for [PWID], the Commonwealth must establish

the defendant knowingly or intentionally possessed a controlled substance

without being properly registered to do so, with the intent to . . . deliver it.”

Commonwealth v. Dix, 207 A.3d 383, 390 (Pa. Super. 2019) (citations

omitted), appeal denied, 217 A.3d 790 (Pa. 2019); see also 35 P.S. § 780-

113(a)(30). Possession of a large quantity of a controlled substance may be

sufficient to infer the intent to distribute. See Commonwealth v. Roberts,

133 A.3d 759, 768 (Pa. Super. 2016).

      Our Supreme Court has emphasized that the court may consider

additional factors when the “quantity of the controlled substance is not



                                      -8-
J-A23026-20



dispositive as to the intent . . . .” Commonwealth v. Ratsamy, 934 A.2d

1233, 1237 (Pa. 2007).

     Other factors to consider when determining whether a defendant
     intended to deliver a controlled substance include the manner in
     which the controlled substance was packaged, the behavior of the
     defendant, the presence of drug paraphernalia, and large[] sums
     of cash found in possession of the defendant.

Id. at 1237-38 (citation omitted).      Further, constructive possession is

established by an examination of the totality of the circumstances.        See

Commonwealth v. Hopkins, 67 A.3d 817, 820 (Pa. Super. 2005).

     Here, the trial court addressed the evidence as follows:

     In the instant matter, there is sufficient evidence to establish
     beyond a reasonable doubt that [Appellant] possessed cocaine
     and that he possessed the cocaine with the intent to deliver
     without proper authorization to do so. Officer McCauley observed
     [Appellant] accept money from four different people, and go into
     Apartment C twice to bring back items for two of the people who
     had given him money. One of those two individuals was Anthony
     Hightower. The other two times the alleged co-defendants . . .
     went into Apartment A to get the items for the people who had
     given money to [Appellant].

     Office[r] Harper recovered four yellow-tinted zip-lock packets
     containing cocaine from Hightower shortly after Officer McCauley
     observed [Appellant] hand Hightower some items. The cocaine
     recovered from Hightower was identical in packaging and
     substance as the cocaine recovered from Apartment C along with
     [Appellant]’s photo identification card by Officer Purnell.

                                    *     *   *

     There is nothing on the record to suggest that [Appellant] was
     authorized to possess cocaine. Therefore, there is sufficient
     evidence to establish beyond a reasonable doubt that [Appellant]
     possessed cocaine without any valid authorization based on the
     testimony of Officer McCauley, Officer Harper, Officer Purnell, and

                                    -9-
J-A23026-20


      Officer Villalta, the recovery and packaging of the cocaine, and the
      lack of any evidence suggesting [Appellant] had valid
      authorization to possess cocaine.

Trial Ct. Op., at 5-6 (record citations omitted).

      Based on our review of the record, and viewing the evidence in the light

most favorable to the Commonwealth as verdict winner, we agree with the

trial court that there was sufficient evidence to establish that Appellant

possessed cocaine with the intent to distribute it. See Palmer, 192 A.3d at

89.

      As noted by the trial court, Officer McCauley testified that he observed

Appellant accepting money from four separate individuals in exchange for

items passed to them by Appellant or one of his co-defendants. N.T. Trial,

2/28/18, at 25-49.     During two of these transactions, Officer McCauley

observed Appellant accepting the money, entering Apartment C, and then

returning to pass items to the buyers, including Hightower. Id. at 26, 49.

Police stopped Hightower approximately one and a half blocks away from the

surveillance area after his transaction with Appellant and recovered “four,

yellow-tinted zip-lock packets[,]” all of which tested positive for cocaine base.

Id. Upon searching Apartment C, police recovered ten yellow packets that

contained cocaine, along with Appellant’s identification card. Id. at 71-72.

Based on the totality of the circumstances, of which Appellant’s identification

card was one factor, there was sufficient evidence for the trial court to

conclude that Appellant constructively possessed the controlled substance

cocaine. See Parrish, 191 A.3d at 36-37.

                                     - 10 -
J-A23026-20



      Further, following Officer McCauley’s surveillance in which he observed

Appellant receive currency from four buyers in exchange for small items,

Officer Villalta arrested Appellant and recovered $90 from Appellant’s person.

N.T. Trial, 2/28/18, at 61. Additionally, Officer Purnell executed a search of

Apartment C that same day and recovered $462, as well as a clear bag

containing ten yellow packets of cocaine identical to those recovered from

Hightower. Id. at 70. Based on the totality of the circumstances, including

the police recovery of cocaine packets and currency in addition to Appellant’s

observed behavior, we conclude that there was sufficient evidence on this

record to support the inference of intent to deliver. See Ratsamy, 934 A.2d

at 1237-38; see also Hopkins, 67 A.3d at 820. For these reasons, we affirm.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/20




                                    - 11 -